DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.
 
Claim Status
Claims 1, 13, 15, 17, 21, and 22 are amended. Claims 19 and 20 are withdrawn due to an earlier restriction requirement.
Claims 1-18, 21, and 22 are pending for examination below. 

Response to Arguments
Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 and 11 of the Remarks that the Examples show unexpected results of ZSM-48 compared to ZSM-5, which is the main catalyst shown in 
In response, the Examiner respectfully disagrees. The results shown in the Examples are not persuasive of unexpected results, because the closest prior art of Garwood or Tabak teaches ZSM-22 or ZSM-23, respectively, can be used as the catalyst. Thus, to compare to the closest prior art, the Examples would need to show that the ZSM-22 and ZSM-23, which are 1-D 10 member ring zeolite catalyst as claimed, provide different results from the ZSM-5 of Garwood and similar results to the ZSM-48 as shown in the Examples. In the absence of evidence that ZSM-22 and ZSM-23 behave in a similar manner as ZSM-48, the Examples are not commensurate in scope with the claims, as there is no evidence provided that all 1-D 10 member ring catalysts provide unexpected results over ZSM-5, and also not comparable to the closest prior art, which is the listed ZSM-22 in Garwood or ZSM-23 in Tabak. Additionally, Applicant also has not shown unexpected results of ZSM-48 over the entire range of all oligomerization conditions possible in the independent claims. The Examples show that ZSM-48 provides different results, but only at a specific set of conditions (see paragraph [0073]). Thus, there is no showing that ZSM-48 is unexpected for all oligomerization conditions and all feeds which are within the claimed feeds. Therefore, the Examples cannot provide persuasive evidence of unexpected results for the entire range of claimed catalysts and the entire range of oligomerization conditions possible, and the rejection is maintained. 

In response, as explained above, Garwood teaches that ZSM-22 is an effective catalyst for the oligomerization. It would be on Applicant to show unexpected results of ZSM-22, and absent these results, one of ordinary skill in the art would continue to find it obvious to use any catalyst taught by Garwood, including ZSM-22 which meets the claimed limitations, as the catalyst with a reasonable expectation of success. Applicant has not provided any evidence that ZSM-48 and ZSM-22 behave in a similar manner such that ZSM-22 also has unexpected results over ZSM-5, and thus the rejection is maintained.
	Applicant further argues on page 10 that perhaps other references may be considered the closest prior art, and specifically also talks about Ilias, stating that Ilias does not teach a nickel based ZSM-48 and as the Examples in the instant specification compare ZSM-48 to Ni-ZSM-48, there are unexpected results over Ilias. 
	In response, the Examiner notes that Garwood is used for the teaching of nickel on the medium pore zeolite, and Ilias is only used to teach that ZSM-48 is a suitable medium pore zeolite. Garwood clearly provides motivation to include nickel, namely that the catalyst comprising nickel, as compared to a zeolite catalyst without nickel, allows for more than 50 wt% conversion of ethylene at a moderate temperature, thus reducing the undesired aromatics yield (column 4, lines 29-34). Thus, following the teachings of Garwood, one of ordinary skill in the art would be motivated for the catalyst to be ZSM-48 with nickel and would expect better results from adding the nickel. Thus, any evidence that adding nickel produces better results is not unexpected. Further, as noted above, the Examples only provide evidence at a particular set of conditions, and the claims merely contain all oligomerization conditions. Thus, the Examples are not commensurate to show that all oligomerization conditions produce similar results with the catalyst, and the Examples cannot provide evidence of unexpected results over the claims. 

Claim Warning
Applicant is advised that should claim 16 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over van Egmond et al. (US 2004/0116757) in view of Garwood et al. (US 4,717,782).
With regard to claims 1 and 9, van Egmond teaches a process for converting oxygenates to olefins including ethylene and propylene (paragraph [0001]), comprising the following:
a) contacting methanol with a SAPO-34 catalyst (zeotype framework structure having a largest pore channel corresponding to a 10 member ring pore channel which is SAPO-34, instant claims 1 and 9) to produce an olefin containing effluent, where the olefin containing effluent comprises 38.38 wt% ethylene and 39.79 wt% propylene, which is 78.17 wt% of the effluent (page 16, Table 1). This is within the ranges of 60 wt% or more C2-C3 olefins relative to a weight of hydrocarbons and 70 wt% or more C2-C3 olefins relative to a weight of olefins in the effluent of instant claim 1. The ratio of propylene to ethylene is 1.04, which is within the range of less than 3 of instant claim 1. The effluent comprises 5.91 wt% C5+ hydrocarbons (page 16, Table 1, paragraph [0201]). While van Egmond does not specify how much of the C5+ hydrocarbons are aromatics, the entire C5+ amount is less than 10 wt%, and thus the amount of aromatics is within the range of less than 10 wt% relative to a total weight of the effluent of instant claim 1. 
b) recovering olefins from the effluent (paragraph [0185]).
Van Egmond does not specifically teach oligomerizing at least a portion of the olefin-containing effluent.
Garwood teaches a process for oligomerization of an ethene-rich feedstock to produce heavier hydrocarbons including distillate range fuels (column 1, lines 10-15) comprising the following:
a) oligomerizing a feed comprising C2-C4 olefins to produce an oligomerized effluent (column 3, line 19). Garwood teaches that the catalyst for oligomerization includes a ZSM-22 catalyst which comprises Ni (column 2, lines 24 and 58). The ZSM-22 is a zeotype framework structure having 1-D 10-member ring pore channels of instant claim 1. Garwood teaches that the catalyst converts at least 50% of ethylene (column 7, claim 11), which is within the range of at least 50 wt% of instant claim 1.
Garwood further teaches that oligomerization of olefins provides useful products including gasoline and diesel, where the processes are environmentally acceptable ways to utilize lower olefins (column 1, lines 18-24).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to oligomerize the ethylene and propylene product of van Egmond to produce a distillate range fuel as taught by Garwood, because van Egmond teaches production of light olefins including ethylene and propylene, but does not specifically teach oligomerization of the olefins, and Garwood teaches oligomerization of a stream comprising ethylene and propylene is an environmentally acceptable way to utilize lower olefins to produce useful products including gasoline and diesel (column 1, lines 18-24).
	With regard to claim 2, van Egmond in view of Garwood teaches the process above, where the effluent comprising C2-C4 olefins. Garwood further teaches that using a feed comprising only ethylene and inert gases provides a higher yield of alkylate (desired products) than a feed comprising ethylene and propylene (column 4, lines 41-45, Table 1, Example 5 and Example 6). A feed comprising ethylene as the only hydrocarbon comprises 100 wt% C2 olefins relative to the weight of hydrocarbons, which is within the range of 80 wt% or more of instant claim 2. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate the effluent of van Egmond to produce a stream comprising only ethylene for the oligomerization step of Garwood, because van Egmond teaches separation of the olefins from the oxygenate conversion effluent (paragraph [0185]) and Garwood teaches that oligomerization of a stream comprising solely ethylene has a better yield of the desired alkylate product than oligomerization of a stream comprising ethylene and propylene (column 4, lines 41-45, Table 1, Example 5 and Example 6).
With regard to claim 3, Garwood teaches the stream comprising only ethylene and inert gases (column 4, lines 43-46). A feed comprising ethylene as the only hydrocarbon comprises 100 wt% C2 olefins relative to the weight of olefins and 0 wt% C3 relative to the weight of olefins, which are within the ranges of 80 wt% or more C2 and 10 wt% or less C3 of instant claim 3.
With regard to claims 4 and 5, van Egmond teaches that the oxygenate feedstream comprises at least 50 wt% methanol (paragraph [0025]), which is within the ranges of 50 wt% or more methanol of instant claim 4 and 50 wt% or more oxygenates comprising C1 alkyl groups of instant claim 5.  
With regard to claim 6, van Egmond teaches that the olefin containing effluent comprises 78.17 wt% C2 and C3 olefins relative to the total weight of the effluent (page 16, Table 1). This is within the range of 70 wt% or more C2-C3 olefins relative to a total weight of hydrocarbons of instant claim 6. 
	With regard to claim 10, Garwood teaches that the catalyst converts at least 50% of ethylene (column 7, claim 11), which overlaps the range of at least 70 wt% of instant claim 10. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	With regard to claim 11, Garwood teaches that the effluent from the first oligomerization reactor may be cascaded to a second reactor to maximize distillate production (column 3, lines 31-32). While Garwood does not specifically teach that the yield of the distillate fuel boiling range hydrocarbon is 55 wt% or more, because Garwood teaches a similar process comprising oligomerization of olefins to produce distillate and because Garwood teaches maximizing distillate production (column 3, lines 31-32), the yield of distillate is considered to be a result-effective variable, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the yield of distillate to be more than 55 wt% as claimed in claim 11, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). 
	With regard to claim 12, Garwood teaches forming a maximum yield of distillate (column 3, lines 31-32). Garwood does not specifically teach the cetane number of the distillate. However, Garwood teaches a similar process comprising oligomerization of the olefins to produce distillate (column 3, lines 31-32). Garwood teaches that the conditions for oligomerization are 100-450°C and a pressure of 15-500 psig (column 3, lines 49 and 58) with the ZSM-22 catalyst comprising nickel. The instant specification recites that the conditions include a temperature of 125-250°C and a pressure of 70-180 psig (instant specification paragraph [0059]) and instant claim 1 recites a 10 member pore channel ring comprising nickel. Therefore, because van Egmond in view of Garwood teaches a similar reaction process comprising oligomerization of a similar feed comprising ethylene and propylene with a similar catalyst comprising a 10 member ring channel and nickel and similar conditions including overlapping temperature and pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the process of Garwood would produce a similar product having a cetane number of 45 or more, as claimed, absent any evidence to the contrary. 
	With regard to claim 13, Garwood does not specifically teach that the process produces lubricant boiling range hydrocarbons, a 360-455°C portion of which having a viscosity index of 105 or more. However, Garwood teaches a similar process comprising oligomerization of the olefins to produce a C5+ product (column 3, lines 31-32). Garwood teaches that the conditions for oligomerization are 100-450°C and a pressure of 15-500 psig (column 3, lines 49 and 58) with the ZSM-22 catalyst comprising nickel. The instant specification recites that the conditions include a temperature of 125-250°C and a pressure of 70-180 psig (instant specification paragraph [0059]) and instant claim 1 recites a 10 member pore channel ring comprising nickel. Therefore, because van Egmond in view of Garwood teaches a similar reaction process comprising oligomerization of a similar feed comprising ethylene and propylene with a similar catalyst comprising a 10 member ring channel and nickel and similar conditions including overlapping temperature and pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the process of Garwood would produce a similar product having lubricant boiling range hydrocarbons including a 360-455°C portion having a viscosity index of 105 or more, as claimed, absent any evidence to the contrary. 
	With regard to claim 14, Garwood teaches that the effluent from the first oligomerization reactor may be cascaded to a second reactor to maximize distillate production by conversion of gasoline (naphtha range) hydrocarbons (column 3, lines 31-33). While Garwood does not specifically teach that the yield of the naphtha range hydrocarbons is 35 wt% or less, because Garwood teaches maximizing distillate production by conversion of gasoline (naphtha range) hydrocarbons (column 3, lines 31-33), one of ordinary skill in the art would reasonably conclude that the yield of gasoline (naphtha range) hydrocarbons is less than 35 wt% as claimed, absent any evidence to the contrary.
	With regard to claim 21, Garwood teaches that the catalyst comprises 0.9 wt% nickel (column 4, line 41), which is within the range of 0.1 to 10 wt% of instant claim 21. The ZSM-22 is a zeolite comprising a 10-member ring, 1-D pore channel as the largest pore channel of instant claim 21.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over van Egmond et al. (US 2004/0116757) in view of Garwood et al. (US 4,717,782) as applied to claim 1 above, and further in view of Janssen et al. (US 6,953,767).
With regard to claims 7 and 8, van Egmond in view of Garwood teaches the process above, where the catalyst for oxygenate conversion is any catalyst which is capable of converting oxygenates to olefins (paragraph [0134]).
Van Egmond does not specifically teach that the catalyst can comprise an intergrowth structure of two or more frameworks, each having an 8 member pore channel as the largest pore channel.
	Janssen teaches a molecular sieve comprising at least one intergrown phase of AEI and CHA molecular sieves (column 1, lines 15-17). Each of AEI and CHA has an 8-member ring as the largest pore channel. Janssen further teaches that the molecular sieves comprising intergrown phases exhibit good catalytic performances in processes for making olefins from methanol (column 3, lines 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the intergrown molecular sieve of Janssen in the process of van Egmond, because van Egmond and Janssen each teach conversion of methanol to olefins, van Egmond teaches that any catalyst which is capable of converting oxygenates to olefins can be used, and Janssen teaches that the intergrown molecular sieve exhibits good catalytic performance in the process for making olefins from methanol (column 3, lines 14-17).
Claims 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over van Egmond et al. (US 2004/0116757) in view of Garwood et al. (US 4,717,782) as applied to claim 1 above, and further in view of Ilias et al. (US 2017/0121237).
With regard to claims 15, 16, and 22, van Egmond in view of Garwood teaches the process above. Garwood teaches that the oligomerization catalyst comprises 0.9 wt% nickel (column 4, line 42) on a shape-selective medium pore zeolite (column 2, lines 34-35), which is within the range of 0.1 to 10 wt% of instant claims 15, 16, and 22.  
Garwood does not specifically teach that the medium pore zeolite can be an MRE zeolite which is ZSM-48.
Ilias teaches oligomerization of light olefins to produce gasoline and distillate fuels (paragraph [0048]). Ilias further teaches that a particularly suitable oligomerization catalyst is ZSM-48 (paragraph [0054]). ZSM-48 is a medium pore zeolite. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ZSM-48 as the medium pore zeolite of Garwood, because both Garwood and Ilias teach oligomerization of olefins to produce gasoline and diesel fuels, Garwood teaches that the zeolite catalyst is a shape-selective medium pore zeolite, and Ilias teaches that a particularly preferably medium pore zeolite for oligomerization to produce gasoline and distillates is ZSM-48 (paragraph [0054]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Egmond et al. (US 2004/0116757) in view of Tabak (US 4,433,185) and Garwood et al. (US 4,717,782).
With regard to claim 17, van Egmond teaches a process for converting oxygenates to olefins including ethylene and propylene (paragraph [0001]), comprising the following:
a) contacting methanol with a SAPO-34 catalyst (zeotype framework structure having a largest pore channel corresponding to a 10 member ring pore channel) to produce an olefin containing effluent, where the olefin containing effluent comprises 38.38 wt% ethylene and 39.79 wt% propylene, which is 78.17 wt% of the effluent (page 16, Table 1). This is within the ranges of 60 wt% or more C2-C3 olefins relative to a weight of hydrocarbons and 70 wt% or more C2-C3 olefins relative to a weight of olefins in the effluent of instant claim 1. The ratio of propylene to ethylene is 1.04, which is within the range of less than 3 of instant claim 1. The effluent comprises 5.91 wt% C5+ hydrocarbons (page 16, Table 1). While van Egmond does not specify how much of the C5+ hydrocarbons are aromatics, the entire C5+ amount is less than 10 wt%, and thus the amount of aromatics is within the range of less than 10 wt% relative to a total weight of the effluent of instant claim 1.
b) recovering olefins from the effluent (paragraph [0185]).
Van Egmond does not teach oligomerizing at least a portion of the olefin-containing effluent in a first oligomerization stage to produce a first effluent, separating said first effluent to obtain a second stage feed stream comprising at least 60 wt% ethylene and oligomerizing at least a portion of said second stage feed in a second oligomerization stage. 
Tabak teaches a process of manufacture of distillate range hydrocarbon fuels (column 1, lines 8-9) comprising the following steps:
a) contacting an olefin stream comprising ethylene and propylene (paragraph [0026]) with a zeolite (zeotype framework) catalyst in a first conversion reactor to oligomerize C3+ olefins to produce distillate range hydrocarbons (column 1, line 60-column 2, line 2). 
Tabak does not specifically teach that the effluent comprises lubricant range hydrocarbons having a first viscosity. However, Tabak and van Egmond teach a similar feed comprising 60 wt% or more C2-C3 olefins having a C3 to C2 ratio of less than 3, and passing the feed to a similar oligomerization process comprising a temperature of 190 to 315°C (column 4, lines 17-18) and a pressure of 600-1000 psig (column 4, line 42). These overlap the range of 125-250°C and is within the range of 100-2000 psi of the instant specification for the conditions (paragraph [0059]). Therefore, one of ordinary skill in the art would reasonably conclude that the process of Tabak and van Egmond would reasonably produce a similar product comprising lubricant boiling range hydrocarbons having a first viscosity index as claimed, absent any evidence to the contrary.
b) separating the effluent into a stream comprising distillate and a vapour stream rich in ethylene (column 2, lines 3-6). 
Tabak does not specifically teach that the stream rich in ethylene comprises 60 wt% or more olefins and 5 wt% or less C3+ olefins. However, the amount of olefins and C3+ olefins in the feed to the next stage is a process parameter. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, including a catalyst loading of about 0.5 to about 5 mol%, through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
c) oligomerization of the ethylene-rich stream Tabak further teaches that the catalyst can be ZSM-23 (column 3, line 23), which is a zeotype framework structure having 1D 10-membring ring pore channels.
	Tabak also teaches that the two-stage process maximizes distillate yield and causes complete conversion of unreacted olefins (column 3, lines 12-17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to oligomerize the ethylene and propylene product of van Egmond to produce distillates as taught by Tabak, because van Egmond teaches production of light olefins including ethylene and propylene, but does not specifically teach oligomerization of the olefins, and Tabak teaches the two-stage process maximizes distillate yield and causes complete conversion of unreacted olefins (column 3, lines 12-17). 
	While Tabak teaches employing a ZSM-23 catalyst in the second stage oligomerization, Tabak does not teach that the ZSM-23 catalyst comprises nickel. Additionally, Tabak does not teach that the ethylene conversion in the second reactor is 50 wt% or more. 
Garwood teaches a process for oligomerization of an ethene-rich feedstock to produce gasoline and distillate hydrocarbons (column 1, lines 10-15) comprising the following:
a) oligomerizing an ethene-rich feed to produce an oligomerized effluent (column 3, line 19). Garwood teaches that the catalyst for oligomerization includes a ZSM-23 catalyst which comprises Ni (column 2, lines 24 and 58). Garwood further teaches that the catalyst comprising nickel, as compared to a zeolite catalyst without nickel, allows for more than 50 wt% conversion of ethylene at a moderate temperature, thus reducing the undesired aromatics yield (column 4, lines 29-34). This is within the range of more than 50 wt% conversion of ethylene of instant claim 17.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the catalyst of Garwood comprising ZSM-23 and nickel as the catalyst of Tabak, because both Tabak and Garwood desire conversion of ethylene in an ethylene rich feed to produce distillate range hydrocarbons, and Garwood teaches that including nickel in the catalyst allows for more than 50 wt% conversion of ethylene at moderate temperature, thus reducing undesired aromatics yield (column 4, lines 29-34).
Tabak in view of Garwood does not specifically teach that the ethylene oligomerization also produces lubricant boiling range hydrocarbons having a second viscosity index. However, Tabak in view of Garwood teaches a similar step of conversion of an ethylene rich feed over a ZSM-23 catalyst comprising nickel, where Garwood teaches that the temperature is moderate temperature of 100-450°C and a pressure of 15-500 psi (column 3, lines 49-57). These overlap the range of 125-250°C and is within the range of 100-2000 psi of the instant specification for the conditions (paragraph [0059]). Therefore, one of ordinary skill in the art would reasonably conclude that the process of Tabak in view of Garwood would reasonably produce a similar product comprising lubricant boiling range hydrocarbons having a second viscosity index as claimed, absent any evidence to the contrary.
Tabak in view of Garwood does not specifically teach that the second viscosity index is greater than the first viscosity index by 10 or more. However, the instant specification recites that it is believed that the difference in the viscosity index of the first and second effluents reflects the higher percentage of C2 olefins used to form the oligomers in the second stage (instant specification paragraph [0061]). Therefore, because Tabak in view of Garwood teaches a similar process where the first stage does not convert most of the ethylene and the feed to the second stage is an ethylene rich stream (Tabak column 2, line 7, column 3, line 52), one of ordinary skill in the art would reasonably expect a similar result of the second effluent comprising a higher viscosity index by 10 or more than the first effluent, as claimed, absent any evidence to the contrary.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Egmond et al. (US 2004/0116757) in view of Tabak (US 4,433,185) and Garwood et al. (US 4,717,782) as applied to claim 17 above, and further in view of Ilias et al. (US 2017/0121237).
With regard to claim 18, van Egmond in view of Tabak and Garwood teaches the process above. Garwood teaches that the oligomerization catalyst comprises 0.9 wt% nickel (column 4, line 42) on a shape-selective medium pore zeolite (column 2, lines 34-35), which is within the range of 0.1 to 10 wt% of instant claim 18.  
Garwood does not specifically teach that the medium pore zeolite can be ZSM-48.
Ilias teaches oligomerization of light olefins to produce gasoline and distillate fuels (paragraph [0048]). Ilias further teaches that a particularly suitable oligomerization catalyst is ZSM-48 (paragraph [0054]). ZSM-48 is a known medium pore zeolite. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ZSM-48 as the medium pore zeolite of Garwood, because both Garwood and Ilias teach oligomerization of olefins to produce gasoline and diesel fuels, Garwood teaches that the zeolite catalyst is a shape-selective medium pore zeolite, and Ilias teaches that a particularly preferably medium pore zeolite for oligomerization to produce gasoline and distillates is ZSM-48 (paragraph [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772